DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8 and 14 of U.S. Patent No. 11,011,496. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims have been patented.
Regarding claim 1, Pat ‘496 discloses, in claim 1, a semiconductor device package, comprising: 
a first conductive layer having a first pitch (all limitations are the same with the limitations recited in claim 1 of Pat ‘496), 
a second conductive layer having a second pitch and arranged at a side of the first conductive layer (“a second conductive layer having a second pitch and arranged at two different sides of the first conductive layer”, in claim 1 of Pat ‘496, is interpreted as the same limitation); 
a third conductive layer having a third pitch and disposed above the first conductive layer and the second conductive layer (all limitations are the same with the limitations recited in claim 1 of Pat ‘496), wherein the first pitch is smaller than the third pitch, and the third pitch is smaller than the second pitch (all limitations are the same with the limitations recited in claim 1 of Pat ‘496); 
a first dielectric layer surrounding the first conductive layer (all limitations are the same with the limitations recited in claim 1 of Pat ‘496); and 
a second dielectric layer covering the first dielectric layer and the second conductive layer (“a second dielectric layer surrounding the first dielectric layer, the second conductive layer and a portion of the third conductive layer”, in claim 1 of Pat ‘496, is interpreted as the same limitation).
Regarding claim 7, Pat ‘496 discloses the semiconductor device package of claim 1 as described above.
Pat ‘496 further discloses, in claim 6, a material of the first dielectric layer is different from a material of the second dielectric layer (“material of the first dielectric layer is different from material of the second dielectric layer”, in claim 6 of Pat ‘496, is interpreted as the same limitation).
Regarding claim 8, Pat ‘496 discloses the semiconductor device package of claim 7 as described above.
Pat ‘496 further discloses, in claim 7, a hardness of the first dielectric layer is greater than a hardness of the second dielectric layer (all limitations are the same with the limitations recited in claim 7 of Pat ‘496).
Regarding claim 9, Pat ‘496 discloses the semiconductor device package of claim 1 as described above.
Pat ‘496 does not explicitly disclose, in claim 1, a circuit density of the first conductive layer is larger than a circuit density of the third conductive layer.
Pat ‘496 teaches, in claim 14, a circuit density of the first conductive layer is larger than a circuit density of the third conductive layer (“density of the first conductive layer is larger than density of the third conductive layer”, in claim 14 of Pat ‘496, is interpreted as the same limitation), for the purpose of improving density of integration in package of semiconductor devices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in claim 1 of Pat ‘496 to have the circuit density of the first conductive layer being larger than a circuit density of the third conductive layer, as taught by claim 14 of Pat ‘496, for the purpose of improving density of integration in package of semiconductor devices.
Regarding claim 10, Pat ‘496 discloses the semiconductor device package of claim 1 as described above.
Pat ‘496 does not explicitly disclose, in claim 1, a circuit density of the third conductive layer is larger than a circuit density of the second conductive layer.
Pat ‘496 teaches, in claim 14, a circuit density of the third conductive layer is larger than a circuit density of the second conductive layer (“density of the third conductive layer is larger than density of the second conductive layer”, in claim 14 of Pat ‘496, is interpreted as the same limitation), for the purpose of improving density of integration in package of semiconductor devices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in claim 1 of Pat ‘496 to have the circuit density of the third conductive layer being larger than a circuit density of the second conductive layer, as taught by claim 14 of Pat ‘496, for the purpose of improving density of integration in package of semiconductor devices.
Regarding claim 11, Pat ‘496 discloses, in claim 8, a semiconductor device package, comprising: 
a first conductive layer (all limitations are the same with the limitations recited in claim 8 of Pat ‘496); 
a first dielectric layer covering the first conductive layer (all limitations are the same with the limitations recited in claim 8 of Pat ‘496); 
a second conductive layer disposed at a side of the first dielectric layer (“a second conductive layer disposed at two different sides of the first dielectric layer”, in claim 8 of Pat ‘496, is interpreted as the same limitation); and 
a second dielectric layer covering the first conductive layer, the first dielectric layer and the second conductive layer (“a second dielectric layer covering the first conductive layer, the first dielectric layer, the second conductive layer and at least a portion of the third conductive layer”, in claim 8 of Pat ‘496, is interpreted as the same limitation), 
wherein a hardness of the first dielectric layer is larger than a hardness of the second dielectric layer (all limitations are the same with the limitations recited in claim 8 of Pat ‘496).
Claims 4-6, 12, 15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 11,011,496 in view of Chen (US 2014/0185264). 
Regarding claim 4, Pat ‘496 discloses the semiconductor device package of claim 1 as described above.
Pat ‘496 does not explicitly disclose the second dielectric layer is in contact with a top surface of the first dielectric layer.
Chen teaches, in at least figure 2(d) and related text, the package comprising the second dielectric layer (101 of 200, [18]) is in contact with a top surface of the first dielectric layer (113 of 100, [25]), for the purpose of providing multiple packages of two or more packages installed on top of one another, i.e. stacked, with an interface to route signals between them thereby allowing higher density ([4]).
Pat ‘496 and Chen are analogous art because they both are directed to semiconductor device package and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pat ‘496 with the specified features of Chen because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Pat ‘496 to have the second dielectric layer being in contact with a top surface of the first dielectric layer, as taught by Chen, for the purpose of providing multiple packages of two or more packages installed on top of one another, i.e. stacked, with an interface to route signals between them thereby allowing higher density ([4], Chen).
Regarding claim 5, Pat ‘496 discloses the semiconductor device package of claim 1 as described above.
Pat ‘496 does not explicitly disclose the second conductive layer is a single layer structure.
Chen teaches, in at least figure 2(d) and related text, the package comprising the second conductive layer (207, [24]) is a single layer structure (figure), for the purpose of providing multiple packages of two or more packages installed on top of one another, i.e. stacked, with an interface to route signals between them thereby allowing higher density ([4]).
Pat ‘496 and Chen are analogous art because they both are directed to semiconductor device package and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pat ‘496 with the specified features of Chen because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Pat ‘496 to have the second conductive layer being a single layer structure, as taught by Chen, for the purpose of providing multiple packages of two or more packages installed on top of one another, i.e. stacked, with an interface to route signals between them thereby allowing higher density ([4], Chen).
Regarding claim 6, Pat ‘496 discloses the semiconductor device package of claim 1 as described above.
Pat ‘496 does not explicitly disclose a first electronic component electrically connected to the third conductive layer; a second electronic component electrically connected to the third conductive layer, wherein the first electronic component is coupled to the second electronic component through the first conductive layer; and a package body encapsulating the first electronic component and the second electronic component.
Chen teaches, in at least figure 2(d) and related text, the package comprising a first electronic component (307, [29]) electrically connected to the third conductive layer (203 in 200 of 402/403, [17]); a second electronic component (309, [43]) electrically connected to the third conductive layer (203 in 200 of 402/403, [17]), wherein the first electronic component (307, [29]) is coupled to the second electronic component (309, [43]) through the first conductive layer (217 of 402/403, [17]); and a package body layer (113 of 200, [25]) encapsulating the first electronic component (307, [29]) and the second electronic component (309, [43]), for the purpose of providing multiple packages of two or more packages installed on top of one another, i.e. stacked, with an interface to route signals between them thereby allowing higher density ([4]).
Pat ‘496 and Chen are analogous art because they both are directed to semiconductor device package and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pat ‘496 with the specified features of Chen because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Pat ‘496 to have the first electronic component electrically connected to the third conductive layer; the second electronic component electrically connected to the third conductive layer, wherein the first electronic component is coupled to the second electronic component through the first conductive layer; and the package body encapsulating the first electronic component and the second electronic component, as taught by Chen, for the purpose of providing multiple packages of two or more packages installed on top of one another, i.e. stacked, with an interface to route signals between them thereby allowing higher density ([4], Chen).
Regarding claim 12, Pat ‘496 discloses the semiconductor device package of claim 11 as described above.
Pat ‘496 does not explicitly disclose the first dielectric layer has a surface substantially coplanar with a surface of the second conductive layer.
Chen teaches, in at least figure 2(d) and related text, the package comprising the first dielectric layer (113 of 100, [25]) has a surface substantially coplanar with a surface of the second conductive layer (207 of 402/403, [24]), for the purpose of providing multiple packages of two or more packages installed on top of one another, i.e. stacked, with an interface to route signals between them thereby allowing higher density ([4]).
Pat ‘496 and Chen are analogous art because they both are directed to semiconductor device package and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pat ‘496 with the specified features of Chen because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Pat ‘496 to have the first dielectric layer having a surface substantially coplanar with a surface of the second conductive layer, as taught by Chen, for the purpose of providing multiple packages of two or more packages installed on top of one another, i.e. stacked, with an interface to route signals between them thereby allowing higher density ([4], Chen).
Regarding claim 15, Pat ‘496 discloses, in claims 1 and 7, a semiconductor device package, comprising: 
a second dielectric layer surrounding the first conductive layer (all limitations are the same with the limitations recited in claim 1 of Pat ‘496), 
wherein a hardness of the first dielectric layer is larger than a hardness of the second dielectric layer (all limitations are the same with the limitations recited in claim 7 of Pat ‘496).
Pat ‘496 does not explicitly disclose a first electronic component; a second electronic component, wherein a gap is located between the first electronic component and the second electronic component; a first conductive layer located under the gap; a first dielectric layer located under the gap.
Chen teaches, in at least figure 2(d) and related text, the package comprising a first electronic component (307, [29]); a second electronic component (309, [43]), wherein a gap is located between the first electronic component (307, [29]) and the second electronic component (309, [43]); a first conductive layer (217 of 402/403, [17]) located under the gap; a first dielectric layer (113 of 100, [25]) located under the gap, for the purpose of providing multiple packages of two or more packages installed on top of one another, i.e. stacked, with an interface to route signals between them thereby allowing higher density ([4]).
Pat ‘496 and Chen are analogous art because they both are directed to semiconductor device package and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pat ‘496 with the specified features of Chen because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Pat ‘496 to have the first electronic component; the second electronic component, wherein a gap is located between the first electronic component and the second electronic component; the first conductive layer located under the gap; the first dielectric layer located under the gap, as taught by Chen, for the purpose of providing multiple packages of two or more packages installed on top of one another, i.e. stacked, with an interface to route signals between them thereby allowing higher density ([4], Chen).
Regarding claim 20, Pat ‘496 in view of Chen discloses the semiconductor device package of claim 15 as described above.
Chen further teaches, in at least figure 2(d) and related text, a package body (113 of 200, [25]) encapsulating the first electronic component (307, [29]) and the second electronic component (309, [43]), for the purpose of providing multiple packages of two or more packages installed on top of one another, i.e. stacked, with an interface to route signals between them thereby allowing higher density ([4]).
Claim Objections
Claims 11 and 15 are objected to because of the following informalities: 
 In claim 11, line 2, the limitation of “layer ;” should be corrected into “layer;”.  Appropriate correction is required.
In claim 15, line 6, the limitation of “the gap ;” should be corrected into “the gap;”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2014/0185264).
Regarding claim 1, Chen discloses, in at least figure 2(d) and related text, a semiconductor device package, comprising: 
a first conductive layer (217 of 402/403, [17]) having a first pitch (pitch of 217 of 402/403, [17]), 
a second conductive layer (207 of 402/403, [24]) having a second pitch (pitch of 207 of 402/403, [24]) and arranged at a side of the first conductive layer (217 of 402/403, [17]); 
a third conductive layer (203 in 200 of 402/403, [17]) having a third pitch (pitch of 203 in 200 of 402/403, [17]) and disposed above the first conductive layer (217 of 402/403, [17]) and the second conductive layer (207 of 402/403, [24]), wherein the first pitch (pitch of 217 of 402/403, [17]) is smaller than the third pitch (pitch of 203 in 200 of 402/403, [17]), and the third pitch (pitch of 203 in 200 of 402/403, [17]) is smaller than the second pitch (pitch of 207 of 402/403, [24]); 
a first dielectric layer (113 of 100, [25]) surrounding the first conductive layer (217 of 402/403, [17]); and 
a second dielectric layer (101 of 200, [18]) covering the first dielectric layer (113 of 100, [25]) and the second conductive layer (207 of 402/403, [24]).
Regarding claim 4, Chen discloses the semiconductor device package of claim 1 as described above.
Chen further discloses, in at least figure 2(d) and related text, the second dielectric layer (101 of 200, [18]) is in contact with a top surface of the first dielectric layer (113 of 100, [25]).
Regarding claim 5, Chen discloses the semiconductor device package of claim 1 as described above.
Chen further discloses, in at least figure 2(d) and related text, the second conductive layer (207, [24]) is a single layer structure (figure).
Regarding claim 6, Chen discloses the semiconductor device package of claim 1 as described above.
Chen further discloses, in at least figure 2(d) and related text, a first electronic component (307, [29]) electrically connected to the third conductive layer (203 in 200 of 402/403, [17]); 
a second electronic component (309, [43]) electrically connected to the third conductive layer (203 in 200 of 402/403, [17]), wherein the first electronic component (307, [29]) is coupled to the second electronic component (309, [43]) through the first conductive layer (217 of 402/403, [17]); and 
a package body layer (113 of 200, [25]) encapsulating the first electronic component (307, [29]) and the second electronic component (309, [43]).
Regarding claim 7, Chen discloses the semiconductor device package of claim 1 as described above.
Chen further discloses, in at least figure 2(d) and related text, a material of the first dielectric layer (113 of 100, [25]) is different from a material of the second dielectric layer (101 of 200, [18]).
Regarding claim 9, Chen discloses the semiconductor device package of claim 1 as described above.
Chen further discloses, in at least figure 2(d) and related text, a circuit density of the first conductive layer (217 of 402/403, [17]) is larger than a circuit density of the third conductive layer (203 in 200 of 402/403, [17]).
Regarding claim 10, Chen discloses the semiconductor device package of claim 1 as described above.
Chen further discloses, in at least figure 2(d) and related text, a circuit density of the third conductive layer (203 in 200 of 402/403, [17]) is larger than a circuit density of the second conductive layer (207 of 402/403, [24]).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 2 that recite “the third conductive layer comprises a via tapered toward the second conductive layer” in combination with other elements of the base claims 1 and 2.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 3 that recite “the second dielectric layer is in contact with a lateral surface of the first dielectric layer” in combination with other elements of the base claims 1 and 3.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 11 and 13 that recite “a space between a lateral surface of the first dielectric layer and a lateral surface of the second dielectric layer” in combination with other elements of the base claims 11 and 13.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 11 and 14 that recite “the second dielectric layer is in contact with a lateral surface of the first dielectric layer” in combination with other elements of the base claims 11 and 14.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 15 and 16 that recite “the first conductive layer is located between the first dielectric layer and the gap” in combination with other elements of the base claims 15 and 16.
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 15 and 17 that recite “a second conductive layer arranged at a side of the first dielectric layer” in combination with other elements of the base claims 15 and 17.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 15 and 19 that recite “a space between a lateral surface of the first dielectric layer and a lateral surface of the second dielectric layer” in combination with other elements of the base claims 15 and 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/Primary Examiner, Art Unit 2811